 

572,000 SHARES

 

SINO-GLOBAL SHIPPING AMERICA, LTD.

 

COMMON STOCK

 

UNDERWRITING AGREEMENT

 

June 27, 2014

 

 

National Securities Corporation

As representative of the several Underwriters

Named in Schedule VI hereto

410 Park Avenue
14th Floor
New York, NY 10022

 

Ladies and Gentlemen:

 

Sino-Global Shipping America, Ltd., a Virginia corporation (the “Company”)
proposes, subject to the terms and conditions stated herein, to issue and sell
to the Underwriters named in Schedule VI hereto (the “Underwriters”), for whom
National Securities Corporation is acting as representative (the
“Representative”), an aggregate of 572,000 authorized but unissued shares (the
“Firm Shares”) and, at the election of the Underwriters, up to 85,800 additional
shares (the “Additional Shares”) of Common Stock, without par value per share
(the “Common Stock”), of the Company (the Firm Shares and the Additional Shares
that the Underwriters elect to purchase pursuant to Section 3 hereof being
collectively called the “Securities”).

 

The Company and the Underwriters hereby confirm their agreement with respect to
the purchase and sale of the Securities as follows:

 

1.                  REGISTRATION STATEMENT AND PROSPECTUS. The Company has
prepared and filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (File No. 333-194211) under
the Securities Act of 1933, as amended (the “Securities Act”), and the rules and
regulations (the “Rules and Regulations”) of the Commission thereunder, and such
amendments to such registration statement as may have been required to the date
of this Agreement. Such registration statement has been declared effective by
the Commission. Such registration statement, at any given time, including
amendments thereto to such time, the exhibits and any schedules thereto at such
time, the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 under the Securities Act at such time and the documents and information
otherwise deemed to be a part thereof or included therein by Rule 430B under the
Securities Act or otherwise pursuant to the Rules and Regulations at such time,
is herein called the “Registration Statement.” The Registration Statement at the
time it originally became effective is herein called the “Original Registration
Statement.”

 



 

 

  

The Company proposes to file with the Commission pursuant to Rule 424 under the
Securities Act a final prospectus supplement relating to the Securities to a
form of prospectus included in the Registration Statement relating to the
Securities in the form heretofore delivered to the Underwriters. Such prospectus
in the form in which it appears in the Registration Statement is hereinafter
called the “Base Prospectus.” Such supplemental form of prospectus, in the form
in which it shall be filed with the Commission pursuant to Rule 424(b)
(including the Base Prospectus as so supplemented) is hereinafter called the
“Prospectus.” Any preliminary form of Prospectus which is filed or used prior to
filing of the Prospectus is hereinafter called a “Preliminary Prospectus.” Any
reference herein to the Base Prospectus, any Preliminary Prospectus or the
Prospectus shall be deemed to include the documents incorporated by reference
therein pursuant to Item 12 of Form S-3 under the Securities Act as of the date
of such prospectus.

 

For purposes of this Agreement, all references to the Registration Statement,
the Base Prospectus, any Preliminary Prospectus, the Prospectus or any amendment
or supplement to any of the foregoing shall be deemed to include the copy filed
with the Commission pursuant to its Electronic Data Gathering, Analysis and
Retrieval System (“EDGAR”). All references in this Agreement to amendments or
supplements to the Registration Statement, the Base Prospectus, any Preliminary
Prospectus or the Prospectus shall be deemed to mean and include the subsequent
filing of any document under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), which is deemed to be incorporated by reference therein or
otherwise deemed by the Rules and Regulations to be a part thereof.

 

2.                  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

(a)                The Company represents and warrants to, and agrees with, the
Underwriters as follows:

 

(i)                 No order preventing or suspending the use of any Preliminary
Prospectus has been issued by the Commission and each Preliminary Prospectus, at
the time of filing or the time of first use within the meaning of the Rules and
Regulations, complied in all material respects with the requirements of the
Securities Act and the Rules and Regulations and did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; except that the
foregoing shall not apply to statements in or omissions from any Preliminary
Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by the Representative specifically for use in the
preparation thereof.

 

(ii)               The Company has complied with all requests of the Commission
for additional or supplemental information, and there are no outstanding
comments from Commission staff. The Registration Statement has become and
remains effective as provided in Section 12 of the Exchange Act. No stop order
suspending the effectiveness of the Registration Statement is in effect and no
proceedings for such purpose have been instituted or are pending or, to the best
knowledge of the Company, are contemplated or threatened by the Commission.

 



2

 

  

(iii)             Each part of the Registration Statement and any post-effective
amendment thereto, at the time such part became effective (including each deemed
effective date with respect to the Underwriters pursuant to Rule 430B under the
Securities Act), at all other subsequent times until the expiration of the
Prospectus Delivery Period (as defined below), and at the Closing Date (as
hereinafter defined), and the Prospectus (or any amendment or supplement to the
Prospectus), at the time of filing or the time of first use within the meaning
of the Rules and Regulations, at all subsequent times until expiration of the
Prospectus Delivery Period, and at the Closing Date complied and will comply in
all material respects with the applicable requirements and provisions of the
Securities Act, the Rules and Regulations and the Exchange Act and did not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. The Prospectus, as amended or supplemented, as of its
date, or the time of first use within the meaning of the Rules and Regulations,
at all subsequent times until the expiration of the Prospectus Delivery Period,
and at the Closing Date, did not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Registration Statement and
the Prospectus fairly presents the information called for in all material
respects and is prepared in accordance with the rules and regulations of the
Commission applicable thereto. The representations and warranties set forth in
the two immediately preceding sentences do not apply to statements in or
omissions from the Registration Statement or any post-effective amendment
thereto, or the Prospectus, or any amendments or supplements thereto, made in
reliance upon and in conformity with written information relating to the
Underwriters furnished to the Company by the Representative, specifically for
use in the preparation thereof.

 

(iv)             Neither (A) the Issuer General Free Writing Prospectus(es)
issued at or prior to the Time of Sale, the Statutory Prospectus and the
information set forth in Schedule I to this Agreement, all considered together
(collectively, the “Time of Sale Disclosure Package”), nor (B) any individual
Issuer Limited-Use Free Writing Prospectus, when considered together with the
Time of Sale Disclosure Package, includes or included as of the Time of Sale any
untrue statement of a material fact or omits or omitted as of the Time of Sale
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
preceding sentence does not apply to statements in or omissions from any
Statutory Prospectus included in the Registration Statement or any Issuer Free
Writing Prospectus based upon and in conformity with written information
furnished to the Company by the Representative specifically for use therein. As
used in this paragraph and elsewhere in this Agreement:

 

(1)               “Time of Sale” means 4:00 p.m. (Eastern time) on the date of
this Agreement.

 

(2)               “Statutory Prospectus” as of any time means the Preliminary
Prospectus that is included in the Registration Statement immediately prior to
that time. For purposes of this definition, information contained in a form of
prospectus that is deemed retroactively to be a part of the Registration
Statement pursuant to Rule 430B under the Securities Act shall be considered to
be included in the Statutory Prospectus as of the actual time that form of
prospectus is filed with the Commission pursuant to Rule 424(b) under the
Securities Act.

 



3

 

  

(3)               “Issuer Free Writing Prospectus” means any “issuer free
writing prospectus,” as defined in Rule 433 under the Securities Act, relating
to the Securities that (A) is required to be filed with the Commission by the
Company, or (B) is exempt from filing pursuant to Rule 433(d)(5)(i) under the
Securities Act because it contains a description of the Securities or of the
offering that does not reflect the final terms, in each case in the form filed
or required to be filed with the Commission or, if not required to be filed, in
the form retained in the Company’s records pursuant to Rule 433(g) under the
Securities Act.

 

(4)               “Issuer General Free Writing Prospectus” means any Issuer Free
Writing Prospectus that is intended for general distribution to prospective
investors, as evidenced by its being specified in Schedule II to this Agreement.

 

(5)               “Issuer Limited-Use Free Writing Prospectus” means any Issuer
Free Writing Prospectus that is not an Issuer General Free Writing Prospectus.

 

(v)               (A) Each Issuer Free Writing Prospectus, as of its issue date
and at all subsequent times through the Prospectus Delivery Period or until any
earlier date that the Company notified or notifies the Underwriters as described
in Section 4(a)(iii)(B), did not, does not and will not include any information
that conflicted, conflicts or will conflict with the information contained in
the Registration Statement, any Statutory Prospectus or the Prospectus. The
foregoing sentence does not apply to statements in or omissions from any Issuer
Free Writing Prospectus based upon and in conformity with written information
furnished to the Company by the Underwriters specifically for use therein.

 

(B)              At the earliest time after the filing of the Registration
Statement that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) under the Securities Act) of the
Securities and (2) at the date hereof, the Company was not and is not an
“ineligible issuer,” as defined in Rule 405 under the Securities Act, including
the Company or any subsidiary in the preceding three years not having been
convicted of a felony or misdemeanor or having been made the subject of a
judicial or administrative decree or order as described in Rule 405 (without
taking account of any determination by the Commission pursuant to Rule 405 that
it is not necessary that the Company be considered an ineligible issuer), nor an
“excluded issuer” as defined in Rule 164 under the Securities Act.

 

(C)              Each Issuer Free Writing Prospectus satisfied, as of its issue
date and at all subsequent times through the Prospectus Delivery Period, all
other conditions to use thereof as set forth in Rules 164 and 433 under the
Securities Act.

 



4

 

  

(vi)             The financial statements of the Company, together with the
related notes, included or incorporated by reference in the Registration
Statement, the Time of Sale Disclosure Package and the Prospectus comply in all
material respects with the requirements of the Securities Act and the Exchange
Act and fairly present the consolidated financial condition of the Company and
its subsidiaries as of the dates indicated and the consolidated results of
operations and changes in cash flows for the periods therein specified in
conformity with generally accepted accounting principles consistently applied
throughout the periods involved; and the supporting schedules included in the
Registration Statement present fairly the information required to be stated
therein. No other financial statements or schedules are required to be included
in the Registration Statement, the Time of Sale Disclosure Package or the
Prospectus. There is no pro forma or as adjusted financial information which is
required to be included in the Registration Statement, the Time of Sale
Disclosure Package, or the Prospectus or a document incorporated by reference
therein in accordance with the Securities Act and the Rules and Regulations
which has not been included or incorporated as so required. To the Company’s
knowledge, Friedman, LLP, which has expressed its opinion with respect to the
audited financial statements and schedules filed as a part of the Registration
Statement and included in the Registration Statement, the Time of Sale
Disclosure Package and the Prospectus, is an independent public accounting firm
within the meaning of the Securities Act and the Rules and Regulations and such
accountant is not in violation of the auditor independence requirements of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”).

 

(vii)           Each of the Company and its subsidiaries has been duly organized
and is validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation. Each of the Company and its subsidiaries has the
corporate power and authority to own its properties and conduct its business as
currently being carried on and as described in the Registration Statement, the
Time of Sale Disclosure Package and the Prospectus, and is duly qualified to do
business as a foreign corporation in good standing in each jurisdiction in which
it owns or leases real property or in which the conduct of its business makes
such qualification necessary and in which the failure to so qualify would have a
material adverse effect upon the business, prospects, properties, operations,
condition (financial or otherwise) or results of operations of the Company and
its subsidiaries, taken as a whole, or in its ability to perform its obligations
under this Agreement (“Material Adverse Effect”).

 

(viii)         Except as contemplated in the Time of Sale Disclosure Package and
in the Prospectus, subsequent to the respective dates as of which information is
given in the Time of Sale Disclosure Package, neither the Company nor any of its
subsidiaries has incurred any material liabilities or obligations, direct or
contingent, or entered into any material transactions, or declared or paid any
dividends or made any distribution of any kind with respect to its capital
stock; and, except as to the issuance of, (a) 200,000 shares of common stock
pursuant to the Company’s incentive plan completed on June 25, 2014 and (b)
200,000 shares of common stock in a private sale completed on June 23, 2014,
there has not been any change in the capital stock (other than a change in the
number of outstanding shares of Common Stock due to the issuance of shares upon
the exercise of outstanding options or warrants), or any material change in the
short-term or long-term debt, or any issuance of options, warrants, convertible
securities or other rights to purchase the capital stock, of the Company or any
of its subsidiaries, or any material adverse change in the financial condition,
business, prospects, property, operations or results of operations of the
Company and its subsidiaries, taken as a whole (“Material Adverse Change”).

 



5

 

  

(ix)             Except as set forth in the Time of Sale Disclosure Package and
the Prospectus, there is not pending or, to the knowledge of the Company,
threatened or contemplated, any action, suit or proceeding to which the Company
or any of its subsidiaries is a party or of which any property or assets of the
Company or any of its subsidiaries is the subject before or by any court or
governmental agency, authority or body, or any arbitrator, which, individually
or in the aggregate, might result in any Material Adverse Change.

 

(x)               This Agreement has been duly authorized, executed and
delivered by the Company, and constitutes a valid, legal and binding obligation
of the Company, enforceable in accordance with its terms, except as rights to
indemnity hereunder may be limited by federal or state securities laws and
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity. The execution, delivery and performance
of this Agreement and the consummation of the transactions herein contemplated
will not result in a breach or violation of any of the terms and provisions of,
or constitute a default under, any statute, any agreement or instrument to which
the Company is a party or by which it is bound or to which any of its property
is subject, or any order, rule, regulation or decree of any court or
governmental agency or body having jurisdiction over the Company or any of its
properties except for violations and defaults which individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
The execution, delivery and performance of this Agreement and the consummation
of the transactions herein contemplated will not result in a breach or violation
of any of the terms and provisions of, or constitute a default under, the
Company’s charter or by-laws. No consent, approval, authorization or order of,
or filing with, any court or governmental agency or body is required for the
execution, delivery and performance of this Agreement or for the consummation of
the transactions contemplated hereby, including the issuance or sale of the
Securities by the Company, except such as may be required under the Securities
Act, state securities or blue sky laws, or the NASDAQ Capital Market listing
rules; and the Company has the power and authority to enter into this Agreement
and to authorize, issue and sell the Securities as contemplated by this
Agreement.

 

(xi)             All of the issued and outstanding shares of capital stock of
the Company, including the outstanding shares of Common Stock, are duly
authorized and validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, were not issued in
violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities that have not been waived in writing (a copy of which
has been delivered to counsel to the Underwriters); the Securities which may be
sold hereunder by the Company have been duly authorized and, when issued,
delivered and paid for in accordance with the terms of this Agreement, will have
been validly issued and will be fully paid and nonassessable; and the capital
stock of the Company, including the Common Stock, conforms to the description
thereof in the Registration Statement, in the Time of Sale Disclosure Package
and in the Prospectus. Except as otherwise stated in the Registration Statement,
in the Time of Sale Disclosure Package and in the Prospectus, there are no
preemptive rights or other rights to subscribe for or to purchase, or any
restriction upon the voting or transfer of, any shares of Common Stock pursuant
to the Company’s charter, by-laws or any agreement or other instrument to which
the Company is a party or by which the Company is bound. Neither the filing of
the Registration Statement nor the offering or sale of the Securities as
contemplated by this Agreement gives rise to any rights for or relating to the
registration of any shares of Common Stock or other securities of the Company
that have not been waived. All of the issued and outstanding shares of capital
stock of each of the Company’s subsidiaries have been duly and validly
authorized and issued and are fully paid and nonassessable, and, except as
otherwise described in the Registration Statement, in the Time of Sale
Disclosure Package and in the Prospectus and except for any directors’
qualifying shares, the Company owns of record and beneficially, free and clear
of any security interests, claims, liens, proxies, equities or other
encumbrances, all of the issued and outstanding shares of such stock. Except as
described in the Registration Statement, in the Time of Sale Disclosure Package
and in the Prospectus, there are no options, warrants, agreements, contracts or
other rights in existence to purchase or acquire from the Company or any
subsidiary of the Company any shares of the capital stock of the Company or any
subsidiary of the Company. The Company has an authorized and outstanding
capitalization as set forth in the Registration Statement, in the Time of Sale
Disclosure Package and in the Prospectus.

 



6

 

  

(xii)           The Company and each of its subsidiaries holds, and is operating
in compliance in all material respects with, all franchises, grants,
authorizations, licenses, permits, easements, consents, certificates and orders
of any governmental or self-regulatory body required for the conduct of its
business and all such franchises, grants, authorizations, licenses, permits,
easements, consents, certifications and orders are valid and in full force and
effect in all material respects; and the Company and each of its subsidiaries is
in compliance in all material respects with all applicable federal, state, local
and foreign laws, regulations, orders and decrees.

 

(xiii)         The Company and its subsidiaries have good and marketable title
to all property (whether real or personal) described in the Registration
Statement, in the Time of Sale Disclosure Package and in the Prospectus as being
owned by them which are material to the business of the Company, in each case
free and clear of all liens, claims, security interests, other encumbrances or
defects except such as are described in the Registration Statement, in the Time
of Sale Disclosure Package and in the Prospectus. The property held under lease
by the Company and its subsidiaries is held by them under valid, subsisting and
enforceable leases with only such exceptions with respect to any particular
lease as do not interfere in any material respect with the conduct of the
business of the Company or its subsidiaries.

 

(xiv)         The Company and each of its subsidiaries owns or possesses all
patents, patent applications, trademarks, service marks, tradenames, trademark
registrations, service mark registrations, copyrights, licenses, inventions,
trade secrets and rights necessary for the conduct of the business of the
Company and its subsidiaries as currently carried on and as described in the
Registration Statement, in the Time of Sale Disclosure Package and in the
Prospectus; except as stated in the Registration Statement, in the Time of Sale
Disclosure Package and in the Prospectus, to the knowledge of the Company, no
name which the Company or any of its subsidiaries uses and no other aspect of
the business of the Company or any of its subsidiaries will involve or give rise
to any infringement of, or license or similar fees for, any patents, patent
applications, trademarks, service marks, tradenames, trademark registrations,
service mark registrations, copyrights, licenses, inventions, trade secrets or
other similar rights of others material to the business or prospects of the
Company and its subsidiaries and neither the Company nor any of its subsidiaries
has received any notice alleging any such infringement or fee.

 



7

 

  

(xv)           Neither the Company nor any of its subsidiaries is in violation
of its respective charter or by-laws or in breach of or otherwise in default,
and no event has occurred which, with notice or lapse of time or both, would
constitute such a default, in the performance of any material obligation,
agreement or condition contained in any bond, debenture, note, indenture, loan
agreement or any other material contract, lease or other instrument to which it
is subject or by which any of them may be bound, or to which any of the material
property or assets of the Company or any of its subsidiaries is subject.

 

(xvi)         The Company and its subsidiaries have timely filed all federal,
state and local income tax returns required to be filed and are not in default
in the payment of any taxes which were payable pursuant to said returns or any
assessments with respect thereto, other than any which the Company or any of its
subsidiaries is contesting in good faith.

 

(xvii)       The Company has not distributed and will not distribute any
prospectus or other offering material in connection with the offering and sale
of the Securities other than any Preliminary Prospectus, the Time of Sale
Disclosure Package or the Prospectus or other materials permitted by the
Securities Act to be distributed by the Company; provided, however, that, except
as set forth on Schedule II, the Company has not made and will not make any
offer relating to the Securities that would constitute a “free writing
prospectus” as defined in Rule 405 under the Securities Act, except in
accordance with the provisions of Section 4(a)(xiv) of this Agreement.

 

(xviii)     The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and is listed on the NASDAQ Capital Market and the Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the NASDAQ Capital Market nor has the Company received any
notification that the Commission or the NASDAQ Capital Market is contemplating
terminating such registration or listing. The Company has complied in all
material respects with the applicable requirements of the NASDAQ Capital Market
for maintenance of inclusion of the Common Stock on the NASDAQ Capital Market.

 



8

 

  

(xix)         Other than the subsidiaries of the Company listed on Schedule III
hereto, the Company, directly or indirectly, owns no capital stock or other
equity or ownership or proprietary interest in any corporation, partnership,
association, trust or other entity.

 

(xx)           The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (A) transactions are executed
in accordance with management’s general or specific authorization; (B)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Registration Statement, in the Time of
Sale Disclosure Package and in the Prospectus, since September 27, 2013, there
has been (i) no material weakness or significant deficiencies in the Company’s
internal control over financial reporting (whether or not remediated), (ii) no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting and (iii) no fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting.

 

(xxi)         Other than as contemplated by this Agreement, the Company has not
incurred any liability for any finder’s or broker’s fee or agent’s commission in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby.

 

(xxii)       The Company carries, or is covered by, business insurance in such
amounts and covering such risks as is adequate for the conduct of its business
and the value of its properties and as is customary for companies engaged in
similar businesses in similar industries.

 

(xxiii)     The Company is not and, after giving effect to the offering and sale
of the Securities, will not be an “investment company,” as such term is defined
in the Investment Company Act of 1940, as amended.

 

(xxiv)     As of the filing date of the Registration Statement and as of any
update of the Registration Statement pursuant to Section 10(a)(3) of the
Securities Act (including the filing of any Annual Report on Form 10-K), the
Company was eligible to file a “shelf” Registration Statement on Form S-3 with
the Commission.

 

(xxv)       Pursuant to General Instruction I.B.6 of Form S-3, adopted by the
Commission, the Firm Shares and the Additional Shares are eligible to be
registered pursuant to the Prospectus filed as a part of the Company’s effective
Registration Statement.

 



9

 

  

(xxvi)     The documents incorporated by reference in the Time of Sale
Disclosure Package, the Registration Statement and in the Prospectus, when they
became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Securities Act or
the Exchange Act, as applicable, and were filed on a timely basis with the
Commission and none of such documents contained an untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; any further documents so filed and incorporated by
reference in the Time of Sale Disclosure Package, the Registration Statement or
in the Prospectus, when such documents are filed with the Commission, will
conform in all material respects to the requirements of the Exchange Act, and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(xxvii)   The Company is in substantial compliance with all applicable
provisions of the Sarbanes-Oxley Act and the rules and regulations of the
Commission thereunder that are effective with respect to the Company and its
subsidiaries on the date of this Agreement, except where such noncompliance
would not have, individually or in the aggregate, a Material Adverse Effect.

 

(xxviii) The Company has established and maintains disclosure controls and
procedures (as defined in Rules 13a-14 and 15d-14 under the Exchange Act) and
such controls and procedures are effective in ensuring that material information
relating to the Company, including its subsidiaries, is made known to the
principal executive officer and the principal financial officer. The Company has
utilized such controls and procedures in preparing and evaluating the
disclosures in the Registration Statement, in the Time of Sale Disclosure
Package and in the Prospectus.

 

(xxix)     Neither the Company nor any of its subsidiaries, nor, to the
knowledge of the Company, any of its directors, officers, agents, employees,
affiliates or other person acting on their behalf is aware of or has taken any
action, directly or indirectly, that has violated or would result in a violation
by such persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (the “FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA. The Company and its subsidiaries have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

 

(xxx)       The operations of the Company and its subsidiaries are and have been
conducted at all times, in compliance with applicable financial recordkeeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the money laundering statutes of all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
applicable rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 



10

 

  

(xxxi)     Neither the Company nor any of its subsidiaries is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of this offering of the Securities contemplated
hereby, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

(xxxii)   No approval of the stockholders of the Company under the rules and
regulations of NASDAQ Capital Market is required for the Company to issue and
deliver the Securities to the Underwriters.

 

(b)               Any certificate signed by any officer of the Company and
delivered to the Underwriters or to the Underwriters’ Counsel shall be deemed a
representation and warranty by the Company to the Underwriters as to the matters
covered thereby.

 

3.                  PURCHASE, SALE AND DELIVERY OF SECURITIES.

 

(a)                On the basis of the representations, warranties and
agreements herein contained, but subject to the terms and conditions herein set
forth, (i) the Company agrees to issue and sell to each of the Underwriters, and
each of the Underwriters agrees, severally and not jointly, to purchase from the
Company, at a purchase price equal to $1.76 per share or such higher price so
that the underwriting discount, following the offering of the shares and the
price to the public as contemplated by the Prospectus, with respect to each such
share is 8% (the “Per Share Price”), the Firm Shares as set forth opposite the
name of such Underwriter on Schedule VI hereto and (ii) in the event and to the
extent that the Underwriters shall exercise the election to purchase Additional
Shares as provided below, the Company agrees to issue and sell to each of the
Underwriters, and each of the Underwriters agrees, severally and not jointly, to
purchase from the Company, at the purchase price per share set forth in clause
(a)(i) of this Section 3, that portion of the number of Additional Shares as to
which such election shall have been exercised (to be adjusted so as to eliminate
fractional shares) determined by multiplying such number of Additional Shares by
a fraction, the numerator of which is the maximum number of Additional Shares
which such Underwriter is entitled to purchase as set forth opposite the name of
such Underwriter in Schedule VI hereto and the denominator of which is the
maximum number of Additional Shares that all of the Underwriters are entitled to
purchase hereunder.

 

As referenced in Section 3(a)(ii) above, the Company hereby grants to the
several Underwriters the option to purchase from the Company an aggregate of up
to fifteen percent (15%) Additional Shares, at the Per Share Price. This option
may be exercised by the Representative on behalf of the Underwriters at any time
(but not more than once) on or before the date that is thirty (30) days
following the date hereof, by written notice to the Company. Such notice shall
set forth the aggregate number of Additional Shares as to which the option is
being exercised, and the date and time when the Additional Shares are to be
delivered (such date and time being herein referred to as the "Option Closing
Date"); provided, however, that the Option Closing Date shall not be earlier
than the Closing Date nor later than one business day after the date on which
the option shall have been exercised unless the Company and the Underwriters
otherwise agree.

 



11

 

  

Payment of the purchase price and delivery for the Additional Shares shall be
made at the Option Closing Date in the same manner and at the same office as the
payment for the Firm Shares as set forth in subparagraph (b) below.

 

(b)               The Securities will be delivered by the Company to the
Underwriters for the Underwriters’ accounts against payment of the purchase
price therefor by wire transfer of same day funds payable to the order of the
Company, as appropriate, at the offices of National Securities Corporation, 410
Park Avenue, 14th Floor, New York, NY 10022, or such other location as may be
mutually acceptable, (1) with respect to the Firm Shares, at 8:00 a.m. Pacific
time on the third (or if the Firm Shares are priced, as contemplated by Rule
15c6-1(c) under the Exchange Act, after 4:30 p.m. Eastern time, the fourth) full
business day following the date hereof, or at such other time and date as the
Representative and the Company determine pursuant to Rule 15c6-1(a) under the
Exchange Act (such time and date of delivery being herein referred to as the
“Closing Date”) and (2) with respect to the Additional Shares, at 8:00 a.m.
Pacific time on the Option Closing Date. If the Representative so elects,
delivery of the Securities may be made by credit through full fast transfer to
the account at The Depository Trust Company designated by the Representative.
Certificates representing the Securities, in definitive form and in such
denominations and registered in such names as the Representative may request
upon at least two business days’ prior notice to the Company, will be made
available for checking and packaging not later than 10:30 a.m., Pacific time, on
the business day next preceding the applicable closing date at the offices of
National Securities Corporation, 410 Park Avenue, 14th Floor, New York, NY
10022, or such other location as may be mutually acceptable.

 

4.                  COVENANTS.

 

(a)                The Company covenants and agrees with the Underwriters as
follows:

 

(i)                 During the period beginning on the date hereof and ending on
the later of the Closing Date or such date, as in the opinion of counsel for the
Underwriters, the Prospectus is no longer required by law to be delivered (or in
lieu thereof the notice referred to in Rule 173(a) under the Securities Act is
no longer required to be provided), in connection with sales by an underwriter
or dealer (the “Prospectus Delivery Period”), prior to amending or supplementing
the Registration Statement, the Time of Sale Disclosure Package or the
Prospectus, the Company shall furnish to the Underwriters for review a copy of
each such proposed amendment or supplement, and the Company shall not file any
such proposed amendment or supplement to which the Underwriters reasonably
object.

 



12

 

  

(ii)               During the Prospectus Delivery Period, the Company shall
promptly advise the Underwriters in writing (i) of the receipt of any comments
of, or requests for additional or supplemental information from, the Commission,
(ii) of the time and date of any filing of any post-effective amendment to the
Registration Statement or any amendment or supplement to any Preliminary
Prospectus, the Time of Sale Disclosure Package or the Prospectus, (iii) of the
time and date that any post-effective amendment to the Registration Statement
becomes effective and (iv) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or any post-effective
amendment thereto or of any order preventing or suspending its use or the use of
any Preliminary Prospectus, the Time of Sale Disclosure Package, the Prospectus
or any Issuer Free Writing Prospectus, or of any proceedings to remove, suspend
or terminate from listing or quotation the Common Stock from any securities
exchange upon which it is listed for trading or included or designated for
quotation, or of the threatening or initiation of any proceedings for any of
such purposes. If the Commission shall enter any such stop order at any time,
the Company will use its reasonable efforts to obtain the lifting of such order
at the earliest possible moment. Additionally, the Company agrees that it shall
comply with the provisions of Rules 424(b), 430A and 430B, as applicable, under
the Securities Act and will use its reasonable efforts to confirm that any
filings made by the Company under Rule 424(b) or Rule 433 were received in a
timely manner by the Commission (without reliance on Rule 424(b)(8) or Rule
164(b)).

 

(iii)             (A) During the Prospectus Delivery Period, the Company will
comply as far as it is able with all requirements imposed upon it by the
Securities Act, as now and hereafter amended, and by the Rules and Regulations,
as from time to time in force, and by the Exchange Act so far as necessary to
permit the continuance of sales of or dealings in the Securities as contemplated
by the provisions hereof, the Time of Sale Disclosure Package, and the
Registration Statement and the Prospectus. If during such period any event
occurs as a result of which the Prospectus (or if the Prospectus is not yet
available to prospective purchasers, the Time of Sale Disclosure Package) would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary or
appropriate in the opinion of the Company or its counsel or the Underwriters or
counsel to the Underwriters to amend the Registration Statement or supplement
the Prospectus (or if the Prospectus is not yet available to prospective
purchasers, the Time of Sale Disclosure Package ) to comply with the Securities
Act or to file under the Exchange Act any document which would be deemed to be
incorporated by reference in the Prospectus in order to comply with the
Securities Act or the Exchange Act, the Company will promptly notify the
Underwriters and will amend the Registration Statement or supplement the
Prospectus (or if the Prospectus is not yet available to prospective purchasers,
the Time of Sale Disclosure Package) or file such document (at the expense of
the Company) so as to correct such statement or omission or effect such
compliance.

 

(B)              If at any time following issuance of an Issuer Free Writing
Prospectus there occurred or occurs an event or development as a result of which
such Issuer Free Writing Prospectus conflicted or would conflict with the
information contained in the Registration Statement, the Statutory Prospectus or
the Prospectus or included or would include an untrue statement of a material
fact or omitted or would omit to state a material fact necessary in order to
make the statements therein, in the light of the circumstances prevailing at
that subsequent time, not misleading, the Company has promptly notified or
promptly will notify the Underwriters and has promptly amended or will promptly
amend or supplement, at its own expense, such Issuer Free Writing Prospectus to
eliminate or correct such conflict, untrue statement or omission.

 



13

 

  

(iv)             The Company shall take or cause to be taken all necessary
action to qualify the Securities for sale under the securities laws of such
jurisdictions as the Underwriters reasonably designate and to continue such
qualifications in effect so long as required for the distribution of the
Securities, except that the Company shall not be required in connection
therewith to qualify as a foreign corporation or to execute a general consent to
service of process in any state.

 

(v)               The Company will furnish to the Underwriters and counsel for
the Underwriters copies of the Registration Statement, each Preliminary
Prospectus, the Prospectus, any Issuer Free Writing Prospectus, and all
amendments and supplements to such documents, in each case as soon as available
and in such quantities as the Underwriters may from time to time reasonably
request.

 

(vi)             The Company will make generally available to its security
holders as soon as practicable, but in any event not later than 15 months after
the end of the Company’s current fiscal quarter (plus any extension afforded the
Company under Rule 12b-25 under the Exchange Act), an earnings statement (which
need not be audited) covering a 12-month period that shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 of the Rules and
Regulations.

 

(vii)           The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, will pay or cause to
be paid (A) all expenses (including transfer taxes allocated to the respective
transferees) incurred in connection with the delivery to the Underwriters of the
Securities, (B) all expenses and fees of the Company in connection with the
preparation, printing, filing, delivery, and shipping of the Registration
Statement (including the financial statements therein and all amendments,
schedules, and exhibits thereto), the Securities, each Preliminary Prospectus,
the Prospectus, any Issuer Free Writing Prospectus and any amendment thereof or
supplement thereto, and the printing, delivery, and shipping of this Agreement
and other underwriting documents, including Blue Sky Memoranda (covering the
states and other applicable jurisdictions), (C) all filing fees in connection
with the qualification of the Securities for offering and sale by the
Underwriters or by dealers under the securities or blue sky laws of the states
and other jurisdictions which the Underwriters shall designate, (D) the fees and
expenses of any transfer agent or registrar, (E) the filing fees incident to any
required review and approval by the Financial Industry Regulatory Authority
(“FINRA”) of the terms of the sale of the Securities, (F) listing fees, if any,
and (G) all other costs and expenses incident to the performance of its
obligations hereunder that are not otherwise specifically provided for herein.
If this Agreement is terminated by the Underwriters pursuant to Section 8 hereof
or if the sale of the Securities provided for herein is not consummated by
reason of any failure, refusal or inability on the part of the Company to
perform any agreement on its part to be performed, or because any other
condition of the Underwriters’ obligations hereunder required to be fulfilled by
the Company is not fulfilled, the Company will reimburse the Underwriters for
reasonable fees and disbursements of counsel not to exceed $45,000 in the
aggregate (“Underwriters’ Counsel Fees”) and all other reasonable out-of-pocket
disbursements (including but not limited to printing expenses, travel expenses,
postage, facsimile and telephone charges) not to exceed $15,000 in the aggregate
(“Other Expenses” and, collectively with the Underwriters’ Counsel Fees,
“Underwriters’ Reimbursable Expenses”) incurred by the Underwriters in
connection with their investigation, preparing to market and marketing the
Securities or in contemplation of performing their obligations hereunder.
Notwithstanding anything contained herein, the maximum amount payable by the
Company for Underwriters’ Reimbursable Expenses pursuant to the preceding
sentence of this Section 4(a)(vii) shall be $60,000.

 



14

 

  

(viii)         The Company will apply the net proceeds from the sale of the
Securities to be sold by it hereunder for the purposes set forth in the Time of
Sale Disclosure Package and in the Prospectus.

 

(ix)             None of the Company and its subsidiaries has taken or will take
and, to the Company’s knowledge, none of its or their employees, officers or
directors has taken or will take, directly or indirectly, any action designed to
or which might reasonably be expected to cause or result in, or which has
constituted, the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Securities.

 

(x)               The Company will not incur any liability for any finder’s or
broker’s fee or agent’s commission in connection with the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby.

 

(xi)             During the Prospectus Delivery Period, the Company will file on
a timely basis with the Commission such periodic and special reports as required
by the Rules and Regulations.

 

(xii)           The Company and its subsidiaries will maintain such controls and
other procedures, including without limitation those applicable to the Company
and required by Sections 302 and 906 of the Sarbanes-Oxley Act and the
applicable regulations thereunder, that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
without limitation, controls and procedures designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is accumulated and communicated to the Company’s
management, including its principal executive officer and its principal
financial officer, or persons performing similar functions, as appropriate to
allow timely decisions regarding required disclosure, to ensure that material
information relating to Company, including its subsidiaries, is made known to
them by others within those entities.

 



15

 

  

(xiii)         The Company and its subsidiaries will substantially comply with
all effective applicable provisions of the Sarbanes-Oxley Act.

 

(xiv)         The Company represents and agrees that, unless it obtains the
prior written consent of the Representative, and the Underwriters represent and
agree that, unless they obtain the prior written consent of the Company, they
have not made and will not make any offer relating to the Securities that would
constitute an “issuer free writing prospectus,” as defined in Rule 433 under the
Securities Act, or that would otherwise constitute a “free writing prospectus,”
as defined in Rule 405 under the Securities Act, required to be filed with the
Commission; provided that the prior written consent of the parties hereto shall
be deemed to have been given in respect of the free writing prospectuses
included in Schedule II. Any such free writing prospectus consented to by the
Company and the Underwriters is hereinafter referred to as a “Permitted Free
Writing Prospectus.” The Company represents that it has treated or agrees that
it will treat each Permitted Free Writing Prospectus as an “issuer free writing
prospectus,” as defined in Rule 433, and has complied and will comply with the
requirements of Rule 433 applicable to any Permitted Free Writing Prospectus,
including timely Commission filing where required, legending and record keeping.

 

(xv)           The Company will not, for a period of ninety (90) days from the
date of the Prospectus (the “Lock-Up Period”), without the prior written consent
of the Underwriters, directly or indirectly offer, sell, assign, transfer,
pledge, contract to sell, or otherwise dispose of, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
other than (A) the Company’s sale of the Securities hereunder, (B) the issuance
of Common Stock or any equity awards (including the issuance of Common Stock
upon exercise or settlement of such equity awards) pursuant to the Company’s
incentive compensation plans as such plans are in existence on the date hereof
and described in the Prospectus, and (C) the issuance of Common Stock pursuant
to the vesting or exercises of options, restricted stock units, warrants or
rights outstanding on the date hereof. The Company will cause each director and
executive officer listed on Schedule V to furnish to the Underwriters, prior to
the Closing Date, a letter, substantially in the form of Schedule IV hereto,
pursuant to which each such person shall agree, among other things, subject to
the terms and conditions set forth in each such letter, not to directly or
indirectly offer, sell, assign, transfer, pledge, contract to sell, or otherwise
dispose of, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, not to engage in any swap or other
agreement or arrangement that transfers, in whole or in part, directly or
indirectly, the economic risk of ownership of Common Stock or any such
securities, during the period of ninety (90) days from the date of the
Prospectus, without the prior written consent of the Underwriters. The Company
also agrees that during such ninety (90) day period, the Company will not file
any registration statement, preliminary prospectus or prospectus, or any
amendment or supplement thereto, under the Securities Act for any such
transaction or which registers, or offers for sale, Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
except for registration statements on Form S-8 relating to employee benefit
plans. The Company hereby agrees that (1) if it issues an earnings release or
material news, or if a material event relating to the Company occurs, during the
last seventeen days of the Lock-Up Period, or (2) if prior to the expiration of
the Lock-Up Period, the Company announces that it will release earnings results
during the sixteen-day period beginning on the last day of the Lock-Up Period,
the restrictions imposed by this Section 4(a)(xv) shall continue to apply until
the expiration of the eighteen-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.

 



16

 

  

(xvi)         (A) From the date hereof until the date that is the twelve (12)
month anniversary of the Closing Date, upon any proposed issuance (“Subsequent
Financing”) by the Company or any of its subsidiaries of capital stock,
including Common Stock or similar forms of capital stock as well as securities
that may be convertible into or exercisable or exchangeable for such capital
stock, other than (1) the Company’s sale of Securities hereunder, (2) the
issuance of Common Stock or any equity awards, including options (including the
issuance of Common Stock upon exercise or settlement of such equity awards)
pursuant to the Company’s employee benefit plans as such plans are in existence
on the date hereof and described in the Prospectus, (3) the issuance of Common
Stock pursuant to the vesting or exercises of options, restricted stock units,
warrants or rights outstanding on the date hereof, (4) a 10b5-1 trading plan
implemented to permit Lei Cao to sell shares of Common Stock on the terms and at
the times set forth in such plan, (5) a Form S-3 to register for resale such
shares of Common Stock of Lei Cao and/or Zhong Zhang on the terms set forth
therein, (6), equity or convertible debt securities, units or other combinations
or securities that include equity or convertible debt securities issued in
connection with a Merger and/or Acquisition of substantially all of the assets
of the Company, and (7) issuances of, in the aggregate, up to 250,000
unregistered shares of Common Stock in a private transaction to one or more
purchasers, each Underwriter shall have the right, but not the obligation, to
participate, at a minimum, up to its Pro Rata Portion (as defined below), and
the Underwriters, together, shall have the right, but not the obligation, to
participate in up to an aggregate amount of the Subsequent Financing equal to
20% of the Subsequent Financing (the “Participation Maximum”) on the same terms,
conditions and price provided for in the Subsequent Financing, unless the
Subsequent Financing is an underwritten public offering, in which case the
Company shall offer each Underwriter the right to participate in such public
offering when it is lawful for the Company to do so, subject to the reasonable
approval of the Underwriter of such offering, or, in the alternative in the
Company’s sole discretion, instead of allowing the Underwriters to participate
in the Subsequent Financing, the Company may elect to pay the Underwriters a fee
equal to twenty-five percent (25%) of the total underwriting fee payable on the
Subsequent Financing. The Company agrees to provide the Underwriters reasonable
written notice of its intention to effect a Subsequent Financing which shall
include the terms and conditions of such Subsequent Financing. Any Underwriter
which desires to participate in such Subsequent Financing will be eligible to
participate up to its Pro Rata Portion (as defined below) of the Participation
Maximum and if an Underwriter elects not to participate, such Underwriter’s Pro
Rata Portion will become available to the other Underwriters. “Pro Rata Portion”
means the ratio of (X) the number of Firm Shares purchased hereunder by an
Underwriter as set forth in Schedule VI hereto and (Y) the sum of the aggregate
number of Firm Shares purchased hereunder by all Underwriters hereunder.

 



17

 

  

(B) The Company and each Underwriter agree that if any Underwriter elects to
participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby such
Underwriter shall be required to agree to any restrictions on trading as to any
of the Securities purchased hereunder (for avoidance of doubt, the securities
purchased in the Subsequent Financing shall not be considered securities
purchased hereunder) or be required to consent to any amendment to or
termination of, or grant any waiver, release or the like under or in connection
with, this Agreement, without the prior written consent of such Underwriter.

  

5.                  CONDITIONS OF THE UNDERWRITERS’ OBLIGATIONS. The obligations
of the Underwriters hereunder are subject to the accuracy, as of the date hereof
and at the Closing Date (as if made at the Closing Date), of and compliance with
all representations, warranties and agreements of the Company contained herein,
to the performance by the Company of its obligations hereunder and to the
following additional conditions:

 

(a)                If filing of the Prospectus, or any amendment or supplement
thereto, or any Issuer Free Writing Prospectus, is required under the Securities
Act or the Rules and Regulations, the Company shall have filed the Prospectus
(or such amendment or supplement) or such Issuer Free Writing Prospectus with
the Commission in the manner and within the time period so required (without
reliance on Rule 424(b)(8) or Rule 164(b)); the Registration Statement shall
remain effective; no stop order suspending the effectiveness of the Registration
Statement or any part thereof, or any amendment thereof, nor suspending or
preventing the use of the Time of Sale Disclosure Package, the Prospectus or any
Issuer Free Writing Prospectus shall have been issued; no proceedings for the
issuance of such an order shall have been initiated or threatened; any request
of the Commission for additional information (to be included in the Registration
Statement, the Time of Sale Disclosure Package, the Prospectus, any Issuer Free
Writing Prospectus or otherwise) shall have been complied with to the
Underwriters’ satisfaction; and FINRA shall have raised no objection to the
fairness and reasonableness of the underwriting terms and arrangements.

 

(b)               The Underwriters shall not have advised the Company that the
Registration Statement, the Time of Sale Disclosure Package or the Prospectus,
or any amendment thereof or supplement thereto, or any Issuer Free Writing
Prospectus, contains an untrue statement of fact which, in the Underwriters’
opinion, is material, or omits to state a fact which, in the Underwriters’
opinion, is material and is required to be stated therein or necessary to make
the statements therein not misleading.

 

(c)                Except as contemplated in the Time of Sale Disclosure Package
and in the Prospectus, subsequent to the respective dates as of which
information is given in the Time of Sale Disclosure Package, neither the Company
nor any of its subsidiaries shall have incurred any material liabilities or
obligations, direct or contingent, or entered into any material transactions, or
declared or paid any dividends or made any distribution of any kind with respect
to its capital stock; and there shall not have been any change in the capital
stock (other than a change in the number of outstanding shares of Common Stock
due to the issuance of shares upon the exercise of outstanding options or
warrants), or any material change in the short-term or long-term debt of the
Company except for the extinguishment thereof, or any issuance of options,
warrants, convertible securities or other rights to purchase the capital stock
of the Company or any of the Company’s subsidiaries, or any Material Adverse
Change or any development involving a prospective Material Adverse Change
(whether or not arising in the ordinary course of business), or any loss by
strike, fire, flood, earthquake, accident or other calamity, whether or not
covered by insurance, incurred by the Company or any of the Company’s
subsidiaries, the effect of which, in any such case described above, in the
Representative’s judgment, makes it impractical or inadvisable to offer or
deliver the Securities on the terms and in the manner contemplated in the Time
of Sale Disclosure Package, the Registration Statement and in the Prospectus.

 



18

 

  

(d)               On or after the Time of Sale (i) no downgrading shall have
occurred in the rating accorded any of the Company’s securities by any
“nationally recognized statistical organization,” as that term is defined by the
Commission for purposes of Rule 436(g)(2) under the Securities Act, and (ii) no
such organization shall have publicly announced that it has under surveillance
or review, with possible negative implications, its rating of any of the
Company’s securities.

 

(e)                On the Closing Date, there shall have been furnished to the
Underwriters the opinion of Kaufman & Canoles, P.C., counsel for the Company,
dated the Closing Date and addressed to the Underwriters, in form and substance
reasonably satisfactory to the Underwriters.

 

In rendering such opinion, such counsel may rely (i) as to matters of law other
than New York, Virginia, Delaware (based solely on Delaware’s General
Corporation Law) and federal law, upon the opinion or opinions of local counsel
provided that the extent of such reliance is specified in such opinion and that
such counsel shall state that such opinion or opinions of local counsel are
satisfactory to them and that they believe they and the Underwriters are
justified in relying thereon and (ii) as to matters of fact, to the extent such
counsel deems reasonable upon certificates of officers of the Company and its
subsidiaries provided that the extent of such reliance is specified in such
opinion.

 

(f)                On the date of the Prospectus at a time prior to the
execution of this Agreement, on the effective date of any post-effective
amendment to the Registration Statement filed subsequent to the date of this
Agreement and also at each of the Closing Date and the Option Closing Date, the
Underwriters shall have received a letter of Friedman LLP, dated the respective
dates of delivery thereof, and addressed to the Underwriters, in form and
substance satisfactory to the Underwriters.

 

(g)               On the Closing Date, there shall have been furnished to the
Underwriters a certificate, dated the Closing Date and addressed to the
Underwriters, signed by the chief executive officer or the chief financial
officer of the Company, to the effect that:

 

(i)                 The representations and warranties of the Company in this
Agreement are true and correct, in all material respects, as if made at and as
of the Closing Date, and the Company has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date;

 



19

 

  

(ii)               No stop order or other order suspending the effectiveness of
the Registration Statement or any part thereof or any amendment thereof or the
qualification of the Securities for offering or sale nor suspending or
preventing the use of the Time of Sale Disclosure Package, the Prospectus or any
Issuer Free Writing Prospectus, has been issued, and no proceeding for that
purpose has been instituted or, to the best of their knowledge, is contemplated
by the Commission or any state or regulatory body; and

 

(iii)             The signers of said certificate have carefully examined the
Registration Statement, the Time of Sale Disclosure Package and the Prospectus,
and any amendments thereof or supplements thereto (including any documents filed
under the Exchange Act and deemed to be incorporated by reference into the Time
of Sale Disclosure Package, the Registration Statement or the Prospectus), and

 

(A)             each part of the Registration Statement and the Prospectus, and
any amendments thereof or supplements thereto (including any documents filed
under the Exchange Act and deemed to be incorporated by reference into the
Prospectus) contain, and contained, when such part of the Registration Statement
(or such amendment) became effective, all statements and information required to
be included therein, each part of the Registration Statement, or any amendment
thereof, does not contain, and did not contain, when such part of the
Registration Statement (or such amendment) became effective, any untrue
statement of a material fact or omit to state, and did not omit to state when
such part of the Registration Statement (or such amendment) became effective,
any material fact required to be stated therein or necessary to make the
statements therein not misleading, and the Prospectus, as amended or
supplemented, does not include and did not include as of its date, or the time
of first use within the meaning of the Rules and Regulations, any untrue
statement of a material fact or omit to state and did not omit to state as of
its date, or the time of first use within the meaning of the Rules and
Regulations, a material fact necessary to make the statements therein, in light
of the circumstances under which they were made,

 

(B)              neither (1) the Time of Sale Disclosure Package nor (2) any
individual Issuer Limited-Use Free Writing Prospectus, when considered together
with the Time of Sale Disclosure Package, include, nor included as of the Time
of Sale any untrue statement of a material fact or omits, or omitted as of the
Time of Sale, to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading,

 

(C)              since the Time of Sale, there has occurred no event required to
be set forth in an amended or supplemented prospectus which has not been so set
forth, and there has been no document required to be filed under the Exchange
Act that upon such filing would be deemed to be incorporated by reference into
the Time of Sale Disclosure Package, the Registration Statement or into the
Prospectus that has not been so filed,

 



20

 

  

(D)             subsequent to the respective dates as of which information is
given in the Time of Sale Disclosure Package, neither the Company nor any of its
subsidiaries has incurred any material liabilities or obligations, direct or
contingent, or entered into any material transactions, not in the ordinary
course of business, or declared or paid any dividends or made any distribution
of any kind with respect to its capital stock, and except as disclosed in the
Time of Sale Disclosure Package and in the Prospectus, there has not been any
change in the capital stock (other than a change in the number of outstanding
shares of Common Stock due to the issuance of shares upon the exercise of
outstanding options or warrants), or any material change in the short-term or
long-term debt except for the extinguishment thereof, or any issuance of
options, warrants, convertible securities or other rights to purchase the
capital stock, of the Company or any of its subsidiaries, or any Material
Adverse Change or any development involving a prospective Material Adverse
Change (whether or not arising in the ordinary course of business), or any loss
by strike, fire, flood, earthquake, accident or other calamity, whether or not
covered by insurance, incurred by the Company or any of its subsidiaries, and

 

(E)              except as stated in the Time of Sale Disclosure Package and in
the Prospectus, there is not pending, or, to the knowledge of the Company,
threatened or contemplated, any action, suit or proceeding to which the Company
or any of its subsidiaries is a party before or by any court or governmental
agency, authority or body, or any arbitrator, which might result in any Material
Adverse Change.

 

(h)               The Company shall have furnished to the Underwriters and
counsel for the Underwriters such additional documents, certificates and
evidence as the Underwriters or counsel for the Underwriters may have reasonably
requested.

 

(i)                 The Underwriters shall have received the written agreements,
substantially in the form of Schedule IV hereto, of the directors and executive
officers of the Company listed on Schedule V to this Agreement.

 

All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof only if they are satisfactory in form and
substance to the Underwriters and counsel for the Underwriters. The Company will
furnish the Underwriters with such conformed copies of such opinions,
certificates, letters and other documents as the Underwriters shall reasonably
request.

 

6.                  INDEMNIFICATION AND CONTRIBUTION.

 

(a)                The Company agrees to indemnify and hold harmless the
Underwriters against any losses, claims, damages or liabilities to which the
Underwriters may become subject, under the Securities Act or otherwise
(including in settlement of any litigation if such settlement is effected with
the written consent of the Company), insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon (i)
an untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement, including the information deemed to be a part of the
Registration Statement at the time of effectiveness and at any subsequent time
pursuant to Rules 430A and 430B of the Rules and Regulations, if applicable, any
Preliminary Prospectus, the Time of Sale Disclosure Package, the Prospectus, or
any amendment or supplement thereto (including any documents filed under the
Exchange Act and deemed to be incorporated by reference into the Prospectus),
any Issuer Free Writing Prospectus or in any materials or information provided
to investors by, or with the approval of, the Company in connection with the
marketing of the offering of the Common Stock (“Marketing Materials”), including
any roadshow or investor presentations made to investors by the Company (whether
in person or electronically) or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
the Underwriters for any legal or other expenses reasonably incurred by it in
connection with investigating or defending against such loss, claim, damage,
liability or action; or (ii) in whole or in part upon any inaccuracy in the
representations and warranties of the Company contained herein; or (iii) in
whole or in part upon any failure of the Company to perform its obligations
hereunder or under law; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage, liability or
action arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
any Preliminary Prospectus, the Time of Sale Disclosure Package, the Prospectus,
or any such amendment or supplement, any Issuer Free Writing Prospectus or in
any Marketing Materials, in reliance upon and in conformity with written
information furnished to the Company by the Underwriters specifically for use in
the preparation thereof.

 



21

 

  

In addition to their other obligations under this Section 6(a), the Company
agrees that, as an interim measure during the pendency of any claim, action,
investigation, inquiry or other proceeding arising out of or based upon any
statement or omission, or any alleged statement or omission, described in this
Section 6(a), it will reimburse the Underwriters on a monthly basis for all
reasonable legal fees or other expenses incurred in connection with
investigating or defending any such claim, action, investigation, inquiry or
other proceeding, notwithstanding the absence of a judicial determination as to
the propriety and enforceability of the Company’s obligation to reimburse the
Underwriters for such expenses and the possibility that such payments might
later be held to have been improper by a court of competent jurisdiction. To the
extent that any such interim reimbursement payment is so held to have been
improper, the Underwriters shall promptly return it to the Company, together
with interest, compounded daily, determined on the basis of the prime rate (or
other commercial lending rate for borrowers of the highest credit standing)
announced from time to time by Wells Fargo Bank, N.A. (the “Prime Rate”). Any
such interim reimbursement payments which are not made to the Underwriters
within 30 days of a request for reimbursement shall bear interest at the Prime
Rate from the date of such request. This indemnity agreement shall be in
addition to any liabilities which they may otherwise have.

 

(b)               Each of the Underwriters will severally and not jointly
indemnify and hold harmless the Company against any losses, claims, damages or
liabilities to which the Company may become subject, under the Securities Act or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Underwriter), insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement, any Preliminary Prospectus, the
Time of Sale Disclosure Package, the Prospectus, or any amendment or supplement
thereto or any Issuer Free Writing Prospectus, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, any Preliminary Prospectus, the Time of Sale Disclosure
Package, the Prospectus, or any amendment or supplement thereto, or any Issuer
Free Writing Prospectus in reliance upon and in conformity with written
information furnished to the Company by an Underwriter with respect to such
Underwriter specifically for use in the preparation thereof, and will reimburse
the Company for any legal or other expenses reasonably incurred by the Company
in connection with investigating or defending against any such loss, claim,
damage, liability or action.

 



22

 

  

(c)                Promptly after receipt by an indemnified party under
subsection (a) or (b) above of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve the indemnifying party from any liability
that it may have to any indemnified party except to the extent such indemnifying
party has been materially prejudiced by such failure. In case any such action
shall be brought against any indemnified party, and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate in, and, to the extent that it shall wish, jointly with
any other indemnifying party similarly notified, to assume the defense thereof,
with counsel satisfactory to such indemnified party, and after notice from the
indemnifying party to such indemnified party of the indemnifying party’s
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under such subsection for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation; provided, however,
that if, in the sole judgment of the Underwriters, it is advisable for the
Underwriters to be represented by separate counsel, the Underwriters shall have
the right to employ a single counsel to represent the Underwriters in any claim
in respect of which indemnity may be sought by the Underwriters under subsection
(a) of this Section 6, in which event the reasonable fees and expenses of such
separate counsel shall be borne by the indemnifying party or parties and
reimbursed to the Underwriters as incurred (in accordance with the provisions of
the second paragraph in subsection (a) above).

 

The indemnifying party under this Section 6 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by this Section 6, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (a) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (b) does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 



23

 

  

(d)               If the indemnification provided for in this Section 6 is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above, (i)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the respective Underwriter on the other from
the offering of the Securities or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company on the one hand and the respective
Underwriter on the other in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the respective Underwriter on the other shall be deemed to
be in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total underwriting
discounts and commissions received by the respective Underwriter, in each case
as set forth in the table on the cover page of the Prospectus. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or the respective Underwriter and the parties’ relevant intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The Company and the respective Underwriter agree that it
would not be just and equitable if contributions pursuant to this subsection (d)
were to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the first sentence of this subsection (d). The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending against any action or claim
which is the subject of this subsection (d). Notwithstanding the provisions of
this subsection (d), the respective Underwriter shall not be required to
contribute any amount in excess of the amount by which the total price at which
the Securities were offered to the public exceeds the amount of any damages that
the respective Underwriter has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

(e)                The obligations of the Company under this Section 6 shall be
in addition to any liability which the Company may otherwise have and the
benefits of such obligations shall extend, upon the same terms and conditions,
to each person, if any, who controls the respective Underwriter within the
meaning of the Securities Act; and the obligations of the respective Underwriter
under this Section 6 shall be in addition to any liability that the respective
Underwriter may otherwise have and the benefits of such obligations shall
extend, upon the same terms and conditions, to each director of the Company
(including any person who, with his consent, is named in the Registration
Statement as about to become a director of the Company), to each officer of the
Company who has signed the Registration Statement and to each person, if any,
who controls the Company within the meaning of the Securities Act.

 



24

 

  

(f)                Each Underwriter confirms severally and not jointly and the
Company acknowledges that there is no information concerning the Underwriters
furnished in writing to the Company by the Underwriters specifically for
inclusion in the Registration Statement, any Preliminary Prospectus, the Time of
Sale Disclosure Package, the Prospectus or any Issuer Free Writing Prospectus.

 

7.                  REPRESENTATIONS AND AGREEMENTS TO SURVIVE DELIVERY. All
representations, warranties, and agreements of the Company herein or in
certificates delivered pursuant hereto, including but not limited to the
agreements of the Underwriters and the Company contained in Section 6 hereof,
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Underwriters or any controlling person
thereof, or the Company or any of its officers, directors, or controlling
persons, and shall survive delivery of, and payment for, the Securities to and
by the Underwriters hereunder.

 

8.                  TERMINATION OF THIS AGREEMENT.

 

(a)                The Underwriters shall have the right to terminate this
Agreement by giving notice to the Company as hereinafter specified at any time
at or prior to the Closing Date, if (i) the Company shall have failed, refused
or been unable, at or prior to the Closing Date, to perform any material
agreement on its part to be performed hereunder, (ii) any condition of the
Underwriters’ obligations hereunder is not fulfilled, (iii) trading in the
Company’s Common Stock shall have been suspended by the Commission or the NASDAQ
Capital Market or trading in securities generally on the NASDAQ Capital Market
shall have been suspended, (iv) minimum or maximum prices for trading shall have
been fixed, or maximum ranges for prices for securities shall have been
required, on the NASDAQ Capital Market, by such Exchange or by order of the
Commission or any other governmental authority having jurisdiction (which
includes the Company’s Common Stock), or (v) a banking moratorium shall have
been declared by federal or state authorities which prevents payment by an
Underwriter pursuant to Section 3. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
4(a)(vii) and Section 6 hereof shall at all times be effective and shall survive
such termination.

 

(b)               If the Representative elects to terminate this Agreement as
provided in this Section, the Company shall be notified promptly by the
Representative by telephone, confirmed by letter.

 

9.                        DEFAULT THE COMPANY. If the Company shall fail at the
Closing Date or at the Option Closing Date to sell and deliver the Securities
which it is obligated to sell hereunder, then this Agreement shall terminate
without any liability on the part of the Underwriters or, except as provided in
Section 4(a)(vii), any non-defaulting party. No action taken pursuant to this
Section shall relieve the Company from liability, if any, in respect of such
default.

 



25

 

  

10.                    NOTICES. Except as otherwise provided herein, all
communications hereunder shall be in writing and, if to the Underwriters, shall
be mailed, delivered or telecopied to National Securities Corporation, 410 Park
Avenue, 14th Floor, New York, NY 10022, fax: (212) 380-2828 Attention: Jonathan
Rich; if to the Company, shall be mailed, delivered or telecopied to it at
136-56 39th Avenue, Suite 305, Flushing, NY 11354, Attention: Lei Cao (with a
copy sent to Kaufman & Canoles, P.C., Two James Center, 14th Floor, 1021 E. Cary
St., Richmond, VA 23219 (attention Anthony W. Basch, Esq.); or in each case to
such other address as the person to be notified may have requested in writing.
Any party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.

 

11.              PERSONS ENTITLED TO BENEFIT OF AGREEMENT. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns and the controlling persons, officers and
directors referred to in Section 6. Nothing in this Agreement is intended or
shall be construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained. The term “successors and assigns” as herein used shall not
include any purchaser, as such purchaser, of any of the Securities from the
Underwriters.

 

12.                    ABSENCE OF FIDUCIARY RELATIONSHIP. The Company
acknowledges and agrees that: (a) the Underwriters have been retained solely to
act as underwriters in connection with the sale of the Securities and that no
fiduciary, advisory or agency relationship between the Company and the
Underwriters has been created in respect of any of the transactions contemplated
by this Agreement, irrespective of whether the Underwriters have advised or are
advising the Company on other matters; (b) the price and other terms of the
Securities set forth in this Agreement were established by the Company following
discussions and arms-length negotiations with the Underwriters and the Company
is capable of evaluating and understanding and understands and accepts the
terms, risks and conditions of the transactions contemplated by this Agreement;
(c) it has been advised that the Underwriters and their affiliates are engaged
in a broad range of transactions which may involve interests that differ from
those of the Company and that the Underwriters have no obligation to disclose
such interest and transactions to the Company by virtue of any fiduciary,
advisory or agency relationship; and (d) it has been advised that the
Underwriters are acting, in respect of the transactions contemplated by this
Agreement, solely for the benefit of the Underwriters, and not on behalf of the
Company.

 



26

 

  

13.                    GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to its conflict of laws provisions. The parties hereby irrevocably and
unconditionally: submit to the jurisdiction of the federal and state courts
located in the State of New York, for any dispute related to this Agreement or
any of the matters contemplated hereby; consent to service of process by
registered or certified mail return receipt requested or by any other manner
provided by applicable law; and waive any right to claim that any action,
proceeding or litigation so commenced has been commenced in an inconvenient
forum.

 

14.                    COUNTERPARTS. This Agreement may be executed in one or
more counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument.

 

[Signature Page Follows]

 



27

 

   

Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
the Underwriters in accordance with its terms.

 

 

Very truly yours,

 

  SINO-GLOBAL SHIPPING AMERICA, LTD.       By: /s/ Lei Cao    

Name: Lei Cao

Title: Chief Executive Officer

 

 

 

Confirmed as of the date first above mentioned by the Underwriters.

 

  By: /s/ Jonathan C. Rich   Name: Jonathan C. Rich   Title: Executive Vice
President

 

On behalf of each of the Underwriters

 



28

 

  

Schedule I

 

Time of Sale Disclosure Package

 

None.

 



 

 

 

Schedule II

 

Issuer General Free Writing Prospectuses

 

None.

 



 

 

 

Schedule III

 

Subsidiaries

 

1. Registrant (Virginia):

 

Sino-Global Shipping America, Ltd. (known as 美国中环球船务有限公司 in China)

 

2. Subsidiary (China):

 

Trans Pacific Shipping Limited (known as 北京盛海船务技术有限公司 in China)

 

3. Subsidiary of Trans Pacific Shipping Ltd. (China):

Trans Pacific Logistics Shanghai Limited (known as 上海盛海物流有限公司 in China)

 

4. Subsidiary (Australia):

 

Sino-Global Shipping Australia Pty Ltd. (known as 澳大利亚中环球船务有限公司 in China)

 

5. Subsidiary (Hong Kong):

 

Sino-Global Shipping (HK) Limited (known as 香港中环球船务有限公司 in China)

 

6. Subsidiary (Canada)

 

Sino-Global Shipping Canada Inc.

 

7. Subsidiary (New York)

 

Sino-Global Shipping New York Inc.

 

8. Non-Subsidiary Affiliated Company (China):

 

Sino-Global Shipping Agency Ltd. (known as 北京中环球船务代理有限公司 in China)

 



 

 

 

Schedule IV

 

Form of Lockup Agreement

 

 

National Securities Corporation

410 Park Avenue
14th Floor
New York, NY 10022

June 27, 2014

 

Re: Sino-Global Shipping America, Ltd.– Public Offering of Shares

 

Dear Sirs:

 

In order to induce National Securities Corporation (the “Underwriter”) to enter
into an underwriting agreement with Sino-Global Shipping America, Ltd., a
Virginia corporation (the “Company”), with respect to the public offering (the
“Offering”) of shares of the Company’s Common Stock, without par value per share
(“Common Stock”), the undersigned hereby agrees that for a period (the “lock-up
period”) of ninety (90) days following the date of the final prospectus
supplement filed by the Company with the Securities and Exchange Commission in
connection with such Offering (the “Prospectus Supplement”), the undersigned
will not, without the prior written consent of the Underwriters, directly or
indirectly, (i) offer, sell, assign, transfer, pledge, contract to sell, or
otherwise dispose of, any shares of Common Stock or securities convertible into
or exercisable or exchangeable for Common Stock (including, without limitation,
shares of Common Stock or any such securities which may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations promulgated under the Securities Exchange Act of 1934, as the same
may be amended or supplemented from time to time (such shares or securities, the
“Beneficially Owned Shares”)), (ii) enter into any swap, hedge or other
agreement or arrangement that transfers, in whole or in part, the economic risk
of ownership of any Beneficially Owned Shares, Common Stock or securities
convertible into or exercisable or exchangeable for Common Stock, or (iii)
engage in any short selling of any Beneficially Owned Shares, Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock. The
foregoing sentence shall not apply to (a) transfers of any Beneficially Owned
Shares, Common Stock or securities convertible into or exercisable or
exchangeable for Common Stock as a bona fide gift, (b) in the case of a natural
person, transfers of any Beneficially Owned Shares, Common Stock or securities
convertible into or exercisable or exchangeable for Common Stock by will or
intestate succession or to any trust or partnership for the direct or indirect
benefit of the undersigned or any member of the immediate family of the
undersigned or (c) the distribution of shares of Common Stock to limited
partners in the ordinary course of business of a fund owned or controlled by the
undersigned; provided that in the case of any transfer or distribution pursuant
to clause (a) or (b), each donee shall agree to be bound by the terms of this
Agreement.

 



 

 

  

For the purposes of the immediately preceding paragraph, “immediate family”
shall mean spouse, domestic partner, lineal descendant (including adopted
children), father, mother, brother or sister of the transferor.

 

If (i) the Company issues an earnings release or material news or a material
event relating to the Company occurs during the last seventeen days of the
lock-up period, or (ii) prior to the expiration of the lock-up period, the
Company announces that it will release earnings results during the sixteen-day
period beginning on the last day of the lock-up period, the restrictions imposed
by this Agreement shall continue to apply until the expiration of the
eighteen-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event.

 

In addition, the undersigned hereby waives, from the date hereof until the
expiration of the one hundred and ninety (90) day period following the date of
the Prospectus Supplement, any and all rights, if any, to request or demand
registration pursuant to the Securities Act of 1933, as amended, of any shares
of Common Stock or securities convertible into or exercisable or exchangeable
for Common Stock that are registered in the name of the undersigned or that are
Beneficially Owned Shares. In order to enable the aforesaid covenants to be
enforced, the undersigned hereby consents to the placing of legends and/or stop
transfer orders with the transfer agent of the Common Stock with respect to any
shares of Common Stock, securities convertible into or exercisable or
exchangeable for Common Stock or Beneficially Owned Shares.

 

If (i) the Company notifies the Underwriter in writing that it does not intend
to proceed with the Offering, (ii) for any reason the Offering is terminated
prior to the payment for and delivery of the Common Stock or (iii) the Offering
shall not have been completed by July 31, 2014, then upon the occurrence of any
such event, this Agreement shall immediately be terminated and the undersigned
shall be released from its obligations hereunder.

 

 

[Signatory]

 

By:           Name:           Its:    

 



 

 

 

Schedule V

Directors and Executive Officers

 



1. Lei Cao CEO and Director 2. Anthony S. Chan Acting Chief Financial Officer
and Director 3. Zhikang Huang Chief Operating Officer 4. Jing Wang Director 5.
Dennis O. Laing Director 6. Tielang Liu Director

 



 

 









   

Schedule VI

 

Underwriters

 

Underwriter Firm Shares Additional Shares       National Securities Corporation
572,000 85,800

 



 

